DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s arguments filed on 01/28/2021 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. Amendments were made to the claims. No claims were cancelled. No new matter was added.

Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 8 - 12:
	Applicant alleges that the Office Action fails to support the conclusory statement that it is self-explanatory from the Application specifications by failing to make citation to the specific portions of the cited references the Office believes make such a conclusion self-explanatory. Therefore, the claims include limitations not taught or suggested by the cited references and the rejections should be withdrawn. 
 	Claims 2 - 15 depend either directly or indirectly from independent claim 1, which is now believed to be allowable. New claims 16 - 20 depend either directly or indirectly from independent claim 1, which is now believed to be allowable. 
Accordingly, the present application is in condition for allowance, and favorable action by the Examiner is solicited. 
Response to Applicant’s arguments
 	Examiner disagrees with Applicant’s assessment and maintains the rejections under the following updated grounds of rejection, taking into account Applicant’s arguments and amendments made to the claims. New claims 16 – 20 are also rejected on the same grounds. 
	To the argument that the Office Action fails to support the conclusory statement that it is self-explanatory from the Application specifications by failing to make citation to the specific portions of the cited references the Office believes make such a conclusion self-explanatory, Examiner reiterates that the features added by amendments are taught by the cited references.
For example, Bassi appears not to be specific about the subsequent limitations: 
(iii) store a plurality of 8view , each view preference corresponding to one or more of (a) a location 9and (b) a vehicle status, and (c) a maneuver portion, ((iv) determine 11(a) a current location and (b) a current status of said vehicle, 12and (v) generate an output signal to select a view for said 13display, wherein (a) said processor determines a precise current 14location by calculating distances using image-based localization 15applied to said video frames, (b) said output signal is generated 16in response to said current location and said current status 17matching said location and sa, respectively, of a particular one of said plurality 19of view preferences, and (c) said view selected is determined 20based on said particular view preference.. 
 	However, those features are taught by Nix. The reference teaches: 5a processor configured to (iii) store a 8view preference for said display corresponding to one or more of (a) a location (See Nix, Par. 0025: surround view system 102 includes one or more processors; Par. 0022: driver preferences in selection of surround view based on location of vehicle 10, including preferred viewing angle and a direction, surround view size,…; See also Pars. 0045, 0080; Pars. 0048 and 0080) 9and (b) a vehicle status, (See  Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image (in storage) based on the received vehicle operating conditions (i.e., vehicle status))

Moreover, Meldrum teaches: 5a processor configured to: (v) generate an output 11signal to select a view for said display, wherein (a) said processor determines a precise current 14location by calculating distances using image-based localization 15applied to said video frames, (See Meldrum, Abstract: and Pars. 0023, and 0028 - 0033) and , respectively, of a particular one of said plurality 19of view preferences,  (See Meldrum, Pars. 027, 0028) 14and (c) said view selected is determined based on said particular view preference. (See Meldrum, Par. 0039; - i.e., view selected is determined based on view preference)) 
Therefore, Claim 1 limitations are taught or suggested by the cited references and the rejections should be withdrawn. 
 	Claims 2 - 15 depend either directly or indirectly from independent claim 1, and are therefore also rejected and not considered allowable. New claims 16 - 20 depend either directly or indirectly from independent claim 1, and are rejected and not considered allowable. 
	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1 – 6, 10 - 13 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi et al. (US 20160368417 A1), hereinafter “Bassi,” in view of Nix (US 20190164430 A1), and further view of Meldrum (US 20140118549 A1).

	In regard to claim 1, Bassi discloses: an apparatus (See Bassi, Abstract: vehicle vision system) comprising:  
 	2a plurality of capture devices each configured to 3generate video frames corresponding to an area outside of a 4vehicle; (See Bassi, Abstract and Figs. 1, 2, 5A, B: vehicle using a number of Ultra Wide-Angle (UWA) lens cameras (i.e., capture devices each configured to 3generate video frames corresponding to an area outside of a 4vehicle); See also Pars. 0033, 0036 and 0043: panoramic all-around-view mode; plurality of cameras, e.g. four cameras 510, 530, 570 and 590 mounted on four sides of a vehicle, each camera providing a corresponding feed to a central processor 500) and  
5a processor configured to 
(i) receive said video frames 6from each of said plurality of capture devices, (See Bassi, Par. 0043: plurality of cameras 510, 530, 570 and 590 mounted on four sides of a vehicle, each camera providing a corresponding feed to a central processor 500 (feeds comprise video frames)) 
(ii) generate video 7data for a display in response to said video frames, (See Bassi, Fig. 1 and Par. 0033: image captured through cameras 100 to obtain image data 110 for every video frame; See also 0043: panoramic all-around-view mode; Fig. 10: system of multiple cameras and displays with distributed processors; multiple input feeds may be processed separately by the central processor 500 for individual display)
Bassi appears not to be specific about the subsequent limitations: 
(iii) store a plurality of 8view , each view preference corresponding to one or more of (a) a location 9and (b) a vehicle status, and (c) a maneuver portion, ((iv) determine 11(a) a current location and (b) a current status of said vehicle, 12and (v) generate an output signal to select a view for said 13display, wherein (a) said processor determines a precise current 14location by calculating distances using image-based localization 15applied to said video frames, (b) said output signal is generated 16in response to said current location and said current status 17matching said location and sa, respectively, of a particular one of said plurality 19of view preferences, and (c) said view selected is determined 20based on said particular view preference.. 
 	However, Nix teaches: 5a processor configured to (iii) store a 8view preference for said display corresponding to one or more of (a) a location (See Nix, Par. 0025: surround view system 102 includes one or more processors that may adjust surround view, and/or perform other operations of the surround view system; may include a storage device 308 to store data; Par. 0022: driver preferences in selection of surround view based on location of vehicle 10, including preferred viewing angle and a direction, surround view size,…; See also Pars. 0045, 0080; Pars. 0048 and 0080: surround view 412 may be displayed to the user of vehicle 1 via the display; surround view system 370 may receive a user's surround view preferences on user interface 318) 9and (b) a vehicle status, (See  Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image (in storage) based on the received vehicle operating conditions (i.e., vehicle status))
Nix also teaches: view preference corresponding to (c) a maneuver portion, (See again Nix, Par. 0025: surround view system 102 includes one or more processors that may adjust surround view, and/or perform other operations of the surround view system; Par. 0022: driver preferences in selection of surround view based on location of vehicle 10, including preferred viewing angle and a direction, surround view size,…; See also Pars. 0045, 0080; Pars. 0048 and 0080: surround view 412 may be displayed to the user of vehicle; - maneuver portion relates to parking/driving maneuver including backing in and out based on camera view display)
(iv) determine (a) a current location (See Nix, Par. 0075: surround view system 370 may be able to determine a current location and a heading of the host vehicle) and 10(b) a current status of said vehicle (See Nix, Par. 0072: inter-vehicle system communication module 322 may provide a signal corresponding to any status of the vehicle, engine related information) and (iv) determine (a) a current location (See Nix, Par. 0075: sur
(v) generate an output 11signal to select a view for said display, (See Nix, Pars. 0023 and 0027: view select module 40 providing an input to the image processing device to generate a view having a viewing direction to be displayed to a driver of the vehicle; See also Pars. 0031 and 0072: signal to select view for display) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Bassi and Nix before him/her, to combine the features of both references provide an efficient way to implement a switchable display during parking maneuvers, by generating through a processor, an output 11signal to select a view for said display, based on vehicle location and vehicle status, as provided from video frames obtained 6from a plurality of capture devices. 
Nix is not specific about a processor configured to generate an output 11signal to select a view for said display wherein: (a) said output 12signal is generated in response to said current location matching 13said location and said current status matching said vehicle status 14and (b) said view selected is determined based on said view 15preference.
However, Meldrum teaches: 5a processor configured to:
(v) generate an output 11signal to select a view for said display, wherein (a) said processor determines a precise current 14location by calculating distances using image-based localization 15applied to said video frames, (See Meldrum, Abstract: controller is programmed to automatically display the image captured by the camera on the image display device upon determining that the current location of the automated vehicle periphery monitoring apparatus matches a prescribed location; See also Pars. 0023, and 0028 - 0033) and , respectively, of a particular one of said plurality 19of view preferences,  (See Meldrum, Pars. 027, 0028: controller 30 programmed to automatically display an image or images captured by cameras 14, 16, 18 and 20 on the display device 32 only upon prescribed conditions (i.e., preferences) existing (which implies matching operations), 0030: controller 30 detecting a predetermined parking operation, such as a predetermined parking operation upon detecting placement of a vehicle transmission in a park position, engagement of a parking brake, and/or shutting off the vehicle 10 (i.e., indication of a vehicle status) 14and 
(c) said view selected is determined based on said particular view preference. (See Meldrum, Par. 0039: controller 30 preferably displays image from rear video camera 16, preferably, while the vehicle is in reverse, on left part of screen of display device 32; and a composite image of a top-down view of the vehicle is displayed on the right part (i.e., view selected is determined based on view preference)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Bassi, Nix and Meldrum, before him/her, to combine the features of both references provide an efficient way to implement a switchable display during parking maneuvers, by generating through a processor, an output 11signal to select a view for said display, based on vehicle location and vehicle status, as provided from video frames obtained 6from a plurality of capture devices, with said output 12signal generated in response to current location matching a predetermined13 location and said current status matching a vehicle status, while 14said view selected is determined based on view 15preference.

	In regard to claim 2, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein: 3said processor determines an approximate current location using a GPS sensor; and 5at least one of said location and said current location 6comprises GPS coordinates. (See Meldrum, Pars. 0021 and 0022: navigation system 40 basically includes a conventional global positioning system 42 (GPS) and a map data 44; global positioning system 42 is a position location device that can be used to acquire a current location of the vehicle; See also Nix, Pars. 0026, 0069, 0082 and 0106; - (GPS inherently discloses approximate current location))  

	In regard to claim 3, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein at least 2one of said location and said current location is determined in 3response to computer vision operations performed by said processor 4on said video frames. (See Nix, Par. 0025: surround view system 102 may include one or more processors that may execute an operating system on the surround view system 102, adjust surround view, and/or perform other operations of the surround view system; See also Par. 0065; See further Par. 0030: computer vision operations performed by the driver assistance system based on data received from vision sensor; See also Meldrum, Pars. 0018, 0024 and 0029: vision operations by controller 30; See disclosure in Claim 5) 
 
	In regard to claim 4, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 3, wherein said 2computer vision operations are configured to extract image features from said video frames. (See Meldrum, Pars. 0031: controller 30 is programmed to automatically detect various image features; See also Bassi, Par. 0042: visual features from image extracted from corresponding cameras)   

908611.00127 	In regard to claim 5, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 4, wherein said 2image features are compared to stored image features corresponding 3to said location to determine whether said image features match 4said stored image features. (See Bassi, Par. 0055: calibration of displays using images captured by cameras, or stored calibration data for fixed locations; See Nix, Par. 0026: navigation subsystem 210 determining location of vehicle based on information stored in map database 211, which implies comparison of image features to stored image features corresponding 3to location data to determine matching with 4said stored image features)   

1 In regard to claim 6, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 5, wherein if said 2image features match said stored image features then said processor 3determines that said current location matches said location within 4a few centimeters. (Meldrum teaches: 5a processor configured to generate an output 11signal to select a view for said display, wherein said output 12signal is generated in response to said current location matching 13said location and said current status matching said vehicle status (See Meldrum, Abstract and Pars. 0023, and 0028 – 0033 as cited in above analysis of Claim 1; - (Precision of a few centimeters in localization operations is a common feature of GPS systems10 available to provide image-based localization as precise as a few centimeters, as is self-explanatory from the Application specifications))  

1 	In regard to claim 10, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein said 2vehicle status and said current status comprise a forward of said vehicle. (See Bassi, Par. 0047: When the gear is changed to reverse, a rear view 624 and/or a bird's-eye view 650 would be more appropriate and may be displayed on a single display unit or brought to the center of multi-display panel automatically; See Par. 0036 for forward condition) 

918611.00127 	In regard to claim 11, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein (i) said 2apparatus further comprises a database, (See Nix, Par. 0026: navigation subsystem 210 determining location of vehicle based on information stored in map database 211) (ii) said database 3comprises a plurality of stored views, (See Bassi, Par. 0055: stored calibration data for fixed locations; See Nix, Par. 0026: determining location of vehicle based on information stored in map database 2113) (iii) each of said plurality of stored views comprises one 6of said plurality of view preferences, a respective location, and 7a respective vehicle status,, (See Nix, as cited below in (v) clause) (iv) said current location and said 6current status are compared to said plurality of stored views (See Nix, as cited below in (v) clause) and 7(v) if said current location and said current status are determined 10to match [[to]] said respective location and said respective 11vehicle status of a particular one of said plurality of stored 12views, then said view preference corresponding to said particular 13stored view is selected. (Nix teaches: 5a processor configured to store a 8view preference for said display corresponding to a location (See Nix, Par. 0025: storage device 308 to store data; Par. 0022: driver preferences in selection of surround view based on location of vehicle 10; 9and a vehicle status, (See  Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image (in storage) based on the received vehicle operating conditions (i.e., vehicle status))

1 	In regard to claim 12, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 11, wherein (i) 2said plurality of stored views each comprise a GPS coordinate 3range, (See Meldrum, Pars. 0021 and 0022: global positioning system 42 (GPS) and a map data 44; global positioning system 42 is a position location device that can be used to acquire a current location of the vehicle; See also Nix, Pars. 0026, 0069, 0082 and 0106) (ii) said processor performs a comparison of a current GPS 4coordinate to said GPS coordinate range as an initial filter for 5said plurality of stored views, (See Bassi, Par. 0055: calibration of displays using images captured by cameras, or stored calibration data for fixed locations; See Nix, Par. 0026: navigation subsystem 210 determining location of vehicle based on information stored in map database 211, which implies comparison of image features to stored image features corresponding 3to location data to determine matching with 4said stored image features) and (iii) said current location and 6said current status are only compared to said plurality of stored 7views in said database that have not been filtered out by said 8comparison of said current GPS coordinate to said GPS coordinate 9range. (See again Bassi, Par. 0055 and Nix, Par. 0026, as cited above, and Meldrum, Pars. 0021 and 0022 in regard to comparison of a current GPS 4coordinate to a given GPS coordinate range)   

1 	In regard to claim 13, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein said 2processor is configured to operate in a configuration mode of 3operation and a regular use mode of operation. (See Bassi, Pars. 0033, 0036 and 0043: panoramic all-around-view mode; plurality of cameras, each camera providing a corresponding feed to a central processor)  

	In regard to claim 15, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 13, wherein in said 2regular use mode of operation said processor is configured to 3automatically switch said display to said view preference without interaction from a driver. (See Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image based on the received vehicle operating conditions (i.e., automatically switch display); See further Meldrum, Pars. 027, 0028: controller 30 programmed to automatically display an image on display device 32 upon prescribed conditions)

	In regard to claim 16, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein said processor is configured to switch between a number of view 3preferences corresponding to portions of a maneuver. (See Nix, Par. 0116: automatically switch of display (done through processors)); See further Meldrum, Pars. 027, 0028: controller 30 programmed to automatically display an image on display device 32 upon prescribed conditions (i.e., preferences)) 

	In regard to claim 17, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 16, wherein 2said maneuver is complicated and said number of view preferences 3corresponding to portions of said maneuver are stored to provides 4a predefined sequence of views for executing the entire maneuver. (See rationale applied to Claim 11 on the basis of Nix, Pars. 0022, 0025: storage device 308 to store data related to driver preferences in selection of surround view based on location of vehicle 10; 9a vehicle status, and maneuver information as disclosed in Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image (in storage) based on the received vehicle operating conditions (i.e., vehicle status)) 
 
	In regard to claim 18, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 16, wherein 2said maneuver comprises a parking maneuver. (See Nix, Par. 0022: driver preferences in selection of surround view based on location of vehicle 10, including preferred viewing angle and a direction; See also Pars. 0045, 0048 and 0080: surround view 412 may be displayed to the user of vehicle for maneuver which relates to parking/driving maneuver including backing in and out based on camera view display)  

	In regard to claim 19, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein 2said processor is configured to implement a convolutional neural 3network (CNN) trained to detect and extract image features from 4said video frames. (See rationale applied to rejection of Claim 4 on the basis of Meldrum, Pars. 0031: controller 30 is programmed to automatically detect various image features; - computer vision operations to extract image features from said video frames are programs run on processors configurable to implement a convolutional neural 3network (CNN))  

	In regard to claim 20, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 1, wherein 2said processor is configured to implement a convolutional neural 3network (CNN) trained to match image features from said video 4frames to stored image features corresponding to said location to 5determine whether said image features match said stored image features. (See rationale applied to rejection of Claim 19 as analyzed above and on the basis of Meldrum, Pars. 0031; processors are configurable to implement a convolutional neural 3network (CNN)) trained to match image features to stored image features)


9.	Claims 7 – 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bassi, in view of Nix and Meldrum, and further view of Ohshima et al. (US 20100070139 A1), hereinafter “Ohshima.”

1 	In regard to claim 7, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 4, but is not specific about the additional feature: wherein said 2image features comprise a unique marker set up at a particular 3location by a user.
However, Ohshima teaches: 5a processor configured to: 2image features that comprise a unique marker set up at a particular 3location by a user. (See Ohshima, Abstract: initial positioning guide line (i.e., an equivalent to a marker) representing an initial location of the present-vehicle at the beginning of the parking maneuver; Pars. 0026 - 0027, and 0180:   operation performed by the driver to position the initial positioning guide line PLA at essentially center position of the rectangular parking frame PW. In this case, as compared to, for example, in the case where the PLA needs to be positioned at a marker set at a predetermined position; See also Fig. 12 A – D and Pars. 0063 – 0076: guide lens EL, PLA and PLB)
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Bassi, Nix, Meldrum and Ohshima, before him/her, to combine the features of both references provide an efficient way to implement a switchable display during parking maneuvers, by generating through a processor, an output 11signal to select a view for said display wherein said 2image features comprise a unique marker set up at a particular 3location by a user.
 
1 	In regard to claim 8, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 4, wherein (i) said 2image features comprise invariant features and unreliable features 3(See Ohshima, Figs. 8G and 9B; See Nix, Fig. 4C and Pars. 0055: trees 482; See further Meldrum, Fig. 3 and Pars. 0012, 0024 and 0039; - (images showing invariant features (such as trees, buildings) and unreliable features (such as lane marks, other vehicles parked on the side of the road)) and (ii) said unreliable features are discarded. (See Nix, Par. 0025: surround view system 102 includes one or more processors that may adjust surround view, and/or perform other operations of the surround view system; - (other operations such as discarding certain features are straightforward operations programmable by processors of the surround view system 102))
 
1 	In regard to claim 9, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 8, wherein (i) said 2invariant features comprise objects in said video frames that do 3not move with respect to a particular location (See Ohshima, Figs. 8G and 9B; See Nix, Fig. 4C and Pars. 0055: trees 482; See further Meldrum, Fig. 3 and Pars. 0012, 0024 and 0039; - (images showing invariant features (such as trees, buildings) and unreliable features (such as lane marks, other vehicles parked on the side of the road)) and (ii) said 4unreliable features comprise objects in said video frames that are 5likely to move with respect to said particular location. (See again Ohshima, Figs. 8G and 9B and Nix, Fig. 4C and Pars. 0055, Meldrum, Fig. 3 and Pars. 0012, 0024 and 0039, as cited above; See Nix, Par. 0025 as cited above)

1 	In regard to claim 14, the combination of Bassi, Nix and Meldrum discloses: t1he apparatus according to claim 13, wherein in said 2configuration mode of operation said processor is configured to (i) 3receive a view selection input, See Nix, Pars. 0023 and 0027: view select module 40 providing an input to the image processing device to generate a view; See also Pars. 0031 and 0072: signal to select view for display) (ii) generate said output signal to select said view for said display in response to said view928611.00127 selection input, generate an output 11signal to select a view for said display, (See again Nix, Pars. 0023 and 0027, and Pars. 0031 and 0072: signal to select view for display; - (i.e., generating an output 11signal to select a view for display; See also Pars. 0031 and 0072: signal to select view for display)) (iii) receive a save preference input, (Nix teaches: 5a processor configured to (iii) store a 8view preference for said display corresponding to (a) a location (See Nix, Par. 0025)) (iv) store 6said current location, said current status and said view preference 7based on said view selected as a database entry in response to said 8save preference input, (See Nix, Par. 0026: navigation subsystem 210 determining location of vehicle based on information stored in map database 211; (Nix teaches: 5a processor configured to store a 8view preference for said display corresponding to a location (See Nix, Par. 0025: storage device 308 to store data; Par. 0022: driver preferences in selection of surround view based on location of vehicle 10; 9and a vehicle status, (See  Nix, Par. 0116: storage device storing instructions executable by the processor to: automatically select a virtual viewing angle of the synthesized image (in storage) based on the received vehicle operating conditions (i.e., vehicle status))) (v) receive a reset input, (See Ohshima, Par. 0018: display controller clears (i.e., deletes, based on reset signal through controller) a display, when a predetermined parking maneuver is performed; See also Par. 0028 and disclosure in Claim 4)and (vi) delete 9said database entry that corresponds to said current location in 10response to said reset input. (See again Ohshima, Par. 0018, Par. 0028 and disclosure in Claim 4 as cited above)  
 

References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Linsey et al. (US 20200279444 A1) teaches -Vehicle Readiness System.
Hoshino (US 20110254863 A1) teaches IN-VEHICLE DISPLAY DEVICE.
Zhang et al. (US 20140347485 A1) teaches ENHANCED FRONT CURB VIEWING SYSTEM.
Kikuchi (US 20080201070 A1) teaches Communicative Navigation System, Information Distribution Server, and Mobile Navigation Terminal.
Ayyub et al. (US 20070124043 A1) teaches System and method for modifying the processing of content in vehicles based on vehicle conditions.


Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571 272 3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487